Citation Nr: 1615387	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a pulmonary endarterectomy
due to recurrent pulmonary emboli.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Apellant

ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to July 1987, from November 2007 to March 2009, and from May 2009 to June 2009, with additional service in the U.S. Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied service connection for residuals of a pulmonary endarterectomy due to recurrent pulmonary emboli (pulmonary disability).  In May 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.

In July 2011, the Veteran testified during a hearing before a Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.

In September 2009, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a December 2013 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.

In November 2015, the Board informed the Veteran that the Veterans Law Judge who presided over the July 2011 Board hearing was no longer available to participate in a decision in the appeal.  See 38 C.F.R. § 20.707 (2015).  In December 2015, the Veteran responded that he desired a hearing before another Veterans Law Judge in Washington, D.C.

In January 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. The December 2013 SSOC reflects consideration of documents from both the VBMS and Virtual VA systems.

As a final preliminary matter, the Boards that in a November 2015 appellate brief, the Veteran's representative identified also on appeal a claim for service connection for obstructive sleep apneal-identified as a matter for which the Veteran had disagreed following a March 2010 denial, but for which an SOC has not been issued.  Although the record documents that the Veteran requested that the RO reconsider the claim, there is no evidence that the Veteran timely filed a written statement  meeting the legal definition of an NOD with that denial reflected in the record.  See 38 C.F.R. §§  20.201,20.300, 20.303, 20.302 (2015).  As such, and as confirmed during the January 2016 Board hearing, the only matter currently before the Board is that reflected on the title page.

For the reasons expressed below, the matter on appeal is again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the September 2011 remand, the Board directed the AOJ to request from the Veteran the dates, unit assignment, and identity of the nuclear, biological, and chemical training or test program in which he served on active duty for training in 2002.  Thereafter, the AOJ was to request all records of the Veteran's reserve service.  Additionally, the AOJ was to request all available medical records associated with any identified periods of active duty training.  

In December 2011, the AOJ sent the Veteran a letter seeking information regarding his active duty for training service in 2002.   The Veteran did not respond to that letter.  The AOJ followed up that request with another letter in May 2013, to which the Veteran also did not respond.  While the Veteran did not respond to the AOJ's requests for information, the Board's remand directives did not make the requirement to obtain all outstanding service records contingent on a response to the December 2011 and May 2013 letters.  Notably, VA has a duty to request service-related records until VA concludes either that the records do not exist or that further efforts to obtain the records would be futile.  See 38 C.F.R. § 3.159(c) (2015).

Given the AOJ's failure to request potentially relevant service records, as delineated in the July 2011 remand directives, the Board concludes that substantial compliance with those remand directives has not been achieved.  Thus, another remand of this matter is  required to ensure such compliance.   Stegall, supra.  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all records (to include treatment records) associated with the Veteran's service in with the U.S  Army Reserve, and verify his periods of active duty for training (ACDUTRA) and inactive duty training ( INACDUTRA) during such service.  The procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities-to include making multiple attempts to obtain the requested records, and, if warranted, a formal determination that the records do not exist or that further efforts to obtain them be futile-must be followed.  

2.  If a period of active duty for training in 2002 is verified,  request from the Department of the Army information on the types of gases or agents used in nuclear, biological, or chemical training involving Reserve soldiers during the active duty for training period in 2002

3.  If a  period of active duty for training in 2002 involving toxic gas is verified, arrange to obtain from an appropriate VA physician a medical opinion based on review of the claims file.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the report  should include discussion of the Veteran's documented history and assertions.  

The physician must offer opinion, consistent with sound medical judgment, addressing the following:

a. Whether it is  at least as likely as not (a 50 percent possibility or greater) that the Veteran's exposure to toxic gas or a reduction in oxygen associate with the use of a protective mask is the origin of a recurrent pulmonary emboli disorder from 2002 to 2005

b. Whether recurrent pulmonary emboli is medically identical to myocardial infarction, a cardiac arrest, or a cerebrovascular accident.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the service connection claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC  that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

